Citation Nr: 0430287	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 
1998, for the grant of service connection and assignment of a 
30 percent rating for residuals of fracture of the left 
mandible.  

2.  Entitlement to service connection for presbyopia as 
secondary to service-connected residuals of fracture of the 
left mandible.  

3.  Entitlement to service connection for syncopal episodes 
as secondary to service-connected residuals of fracture of 
the left mandible.  

4.  Entitlement to an initial rating in excess of 10 percent 
for facial parasthesia associated with residuals of fracture 
of the left mandible.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal ensued following a July 2003 rating decision 
which, in part, granted service connection for facial 
parasthesia and assigned a 10 percent disability rating.  
That decision also denied service connection for syncopal 
episodes and presbyopia as secondary to residuals of fracture 
of the left mandible.  In September 2003, the RO denied 
entitlement to an effective date prior to January 29, 1998, 
for the grant of a 30 percent rating for residuals of 
fracture of the left mandible.  

In May 2004, the veteran testified at a video hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  The veteran's testimony was 
perceived as raising the issue of entitlement to service 
connection for hypertension as secondary to service-connected 
residuals of fracture of the left mandible.  Additionally, in 
a statement made by the veteran and added to the record in 
August 2004, the veteran raised the issue of entitlement to 
service connection for a foot disorder.  Neither of these 
issues have been properly developed or certified for 
appellate consideration and the Board does not have 
jurisdiction over them.  As to the veteran's testimony that 
service connection is warranted for sinusitis, it is noted 
that service connection was recently established for oral 
antral fistula with chronic maxillary sinus infection as 
secondary to residuals of fracture of the left mandible.  

The issues of entitlement to service connection for syncopal 
episodes as secondary to service-connected residuals of 
fracture of the left mandible and entitlement to an increased 
evaluation in excess of 10 percent for facial parasthesia 
associated with residuals of fracture of the left mandible 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for residuals of fracture of fracture of the left 
mandible on January 29, 1998. 

2.  In a September 1998 rating decision, the RO granted 
service connection for residuals of fracture of fracture of 
the left mandible and assigned a noncompensable evaluation, 
which was later increased to 30 percent from the date of the 
claim.  

3.  The competent medical evidence does not show that the 
veteran's presbyopia is proximately due to or the result of 
his service-connected residuals of fracture of fracture of 
the left mandible.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 29, 
1998, for the grant of service connection and assignment of a 
30 percent rating have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2004).

2.  The veteran's presbyopia is not a residual of disease or 
injury incurred or aggravated during service or that is the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a VCAA letter in July 2003 
and a statement of the case (SOC) dated in August 2003.  By 
means of these documents, the veteran was told of the 
requirements to establish service connection and an earlier 
effective date and of the reasons for the denial of his 
claims.  The July 2003 letter advised him as to what evidence 
the RO had in its possession and what evidence was still 
needed.  Specifically, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 2003, this appeal ensued.  This was after 
the enactment of the VCAA in November 2000.  The veteran, 
however, was not provided VCAA notice until later that month.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The August 2003 SOC clearly reflects that his claims were 
readjudicated based upon all the evidence of record with 
consideration of VCAA.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in April and May 2003.  
Reports of these examinations are in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to the issues addressed herein are required 
to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier effective date

The service medical records reflects that the veteran was 
involved in an automobile accident in September 1978.  His 
face hit the steering wheel and the windshield.  He underwent 
open reduction with internal fixation.  A June 1979 Medical 
Board examination revealed facial and dental structures that 
were within normal limits except for limitation of motion of 
the left temperomandibular (TMJ) joint with pain on function.  
X-rays of the TMJ were within normal limits except for 
anterior and medial displacement of the left mandibular 
condyle which had healed in the malposition.  An eye disorder 
was not complained of or diagnosed during service.  

The veteran's initial application for service connection for 
residuals of the injury was received on January 29, 1998.  

In the September 1998 rating decision, service connection was 
established for residuals of fracture of the left mandible 
and the RO assigned a noncompensable rating for this 
disorder.  A March 1999 rating decision increased the rating 
to 10 percent effective from January 29, 1998 and a January 
2001 rating determination increased the rating to 30 percent.  
A November 2002 rating decision determined that there was 
clear and unmistakable error in the previous decision and 
found that the 30 percent rating was effective from the date 
of initial service connection, January 28, 1998, the date of 
the receipt of the veteran's claim.  The veteran argues that 
an earlier effective date is warranted from the date that he 
was discharged from service.  

At the personal hearing in May 2004, the veteran testified in 
support of his claims.  He said that when he and a buddy were 
discharged from service, they "pushed us right through" in 
less than two hours.  He alleges that no one explained his 
right to file for benefits when he was separated from service 
which was a rushed affair.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2004).  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2004).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2004).  

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

While the veteran's contentions as to this issue have been 
considered, the Board finds that there is no communication 
from him in the claims folder showing intent to claim service 
connection for his left mandible fracture before the January 
29, 1998 claim was filed.  Thus, under the facts of this case 
there is no evidence of record that the veteran filed an 
informal claim or sought compensation benefits in relation to 
this injury until that date.  In summary, there is no 
indication earlier than January 29, 1998, that the veteran 
was seeking a benefit in relation to his inservice mandible 
fracture.  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  The fact that he 
alleges that he did not know his rights as to benefits 
because his discharge was quick does not rise to the level of 
intent to file a claim.  

Consequently, the evidence record does not support an earlier 
effective date prior to the date of receipt of the claim, 
January 29, 1998, for VA compensation benefits in this case.  
Accordingly, the benefit sought on appeal is denied.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2004).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service medical records reflect that the veteran was involved 
in an automobile accident in September 1978.  His face hit 
the steering wheel and the windshield.  He underwent open 
reduction with internal fixation.  A June 1979 Medical Board 
examination revealed facial and dental structures that were 
within normal limits except for limitation of motion of the 
left temperomandibular (TMJ) joint with pain on function.  X-
rays of the TMJ were within normal limits except for anterior 
and medial displacement of the left mandibular condyle which 
had healed in the malposition.  An eye disorder was not 
complained of or diagnosed during service.  

An April 2003 VA eye examination revealed no gross signs of 
ocular disease or trauma.  Examination of the eyelashes, 
conjunctiva, anterior chamber, cornea, and iris was clear.  
Examination of the optic nerve, macula, retinal vessels, and 
retinal periphery was within normal limits, bilaterally.  The 
examiner noted that the veteran's medical records pertaining 
to the facial fractures were reviewed.  The examiner's 
diagnosis was status post multiple left-sided facial 
fractures from a motor vehicle accident with multiple 
surgical repairs.  He also diagnosed developmental 
presbyopia.  The examiner noted that the veteran's presbyopia 
was typical age-related presbyopia and was unrelated to the 
facial trauma or surgeries that followed.  The examiner noted 
that the surgeries following the facial trauma could have 
affected the sensory nerves in the area causing a parasthesia 
or a numbness around the eyes.  However, other than this, the 
examiner opined that the inservice left mandible injury did 
not affect the eye.  The examiner stated that the veteran's 
difficulty reading was due to developmental age-related 
presbyopia and was in no way related to the accident.  It was 
recommended that the veteran wear reading glasses for close-
up work as needed.  

As reported above, the veteran was recently noted to have 
presbyopia.  Presbyopia is defined as impairment of vision 
due to advancing years or old age.  Dorland's Illustrated 
Medical Dictionary 321 (28th ed. 1994).

While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In this case, there is no 
evidence that the veteran is qualified to render a medical 
opinion as to the cause of presbyopia.

Here, the evidence does not show that the inservice injury to 
the left mandible resulted in any superimposed disease or 
injury to the eyes causing increased disability.  This 
question was specifically addressed by VA in 2003 as 
summarized above.  The examiner's findings do not support the 
veteran's contentions as to this issue.  While it may be 
true, that the veteran's visual acuity has decreased, the 
examiner points out that this is due to age-related 
presbyopia.  Thus, as there is no competent medical evidence 
of a superimposed disease or injury during service that 
resulted in a decrease in visual acuity, the veteran has 
failed to state a plausible claim for service connection for 
presbyopia.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
presbyopia as secondary to service-connected residuals of 
fracture of the left mandible.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

Entitlement to an effective date prior to January 29, 1998, 
for the grant of service connection and assignment of a 30 
percent rating for residuals of fracture of the left 
mandible, is denied.  

Entitlement to service connection for presbyopia as secondary 
to service-connected residuals of fracture of the left 
mandible is denied.  


REMAND

It is noted that while numerous VA examinations are of 
record, the examiner in April 2003 was unable to offer a 
diagnosis as to the veteran's claimed condition of seizures 
secondary to the fractured left mandible.  The examiner found 
that the evidence of record did not reveal any definite 
evidence of the veteran having epileptic episodes.  However, 
the veteran testified that his private physician, Dr. 
Clarence Warner of Van Nuys, CA. related his seizures to his 
service-connected residuals and has provided ongoing 
treatment.  The veteran reported that he would submit a 
letter from Dr. Warner.  However, in a September 2004 letter, 
the veteran requested assistance in obtaining an opinion and 
treatment records from Dr. Warner.  VA's duty to assist 
includes obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

Furthermore, at the May 2004 video hearing, the veteran 
testified that manifestations of his service-connected facial 
parasthesia had increased in severity since the most recent 
VA examination.  

VA assistance also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  With any necessary authorization 
from the veteran, the AMC should 
attempt to obtain copies of 
pertinent treatment records from 
Clarence Warner, M.D. at 7301 
Sepulveda Blvd. in Van Nuys, 
California. 91405.  The AMC should 
also Dr. Warner for a statement of 
his opinion as to whether it is at 
least as likely as not that the 
veteran's syncopal episodes are 
related to the accident in service 
or the service-connected disability.  
The AMC should advise Dr. Warner 
that such opinion should be based on 
sound medical principles.

All efforts to obtain these records 
must be documented in the claims 
file.  If any records cannot be 
obtained, it should be so stated, 
and the veteran is to be informed of 
any records that could not be 
obtained.  If pertinent records are 
received, the RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this 
issue.  

2.  The veteran should also be 
afforded an VA examination to 
determine whether he has syncopal 
episodes which were caused or 
aggravated by service-connected 
residuals of fracture of the left 
mandible.  

The claims file and a separate copy 
of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction of the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

Following a review of the relevant 
medical records in the claims file, 
to include the veteran's medical 
history, the clinical evaluation and 
any tests that are deemed necessary, 
the examiner is asked to opine 
whether it is at least as likely as 
not (50 percent or more likelihood) 
that any syncopal episodes present 
are causally related to any incident 
of service or whether it is at least 
as likely as not that it was caused 
or aggravated (worsening of 
underlying condition versus 
temporary flare-up of symptoms) by 
his service connected residuals of 
fracture of the left mandible.  

If the requested medical opinions 
cannot be provided without resorting 
to pure speculation, it should be so 
noted.  The examiner is also asked 
to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.

3.  The veteran should also be 
afforded the appropriate VA 
examination to determine whether his 
service-connected facial parasthesia 
has increased in severity.  

The claims file and a separate copy 
of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction of the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

Following a review of the relevant 
medical records in the claims file, 
to include the veteran's medical 
history, the clinical evaluation and 
any tests that are deemed necessary, 
the examiner is asked to comment on 
whether the paralysis of the 
veteran's fifth (trigeminal) cranial 
nerve is best described as 
incomplete, moderate; incomplete, 
severe; or complete, as reflected in 
38 C.F.R. § 4.124a, DC 8205 (2004).  

If the requested medical opinions 
cannot be provided without resorting 
to pure speculation, it should be so 
noted.  The examiner is also asked 
to provide a rationale for any 
opinion expressed, preferably with 
citation to the clinical record.

4.  After completing any additional 
development deemed necessary, the 
AMC should readjudicate the claim 
for service connection for syncopal 
episodes and for an increased rating 
for facial parasthesia.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



